Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11, 19, 30, 33" and "11, 19, 30, 33" have both been used to designate three different planetary gear sets in figure 1 at least.  These drawings are replete with so many errors that it is impossible to mention them all. Applicant is required to submit revised drawings that comply with U.S. patent law. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both a first stage sun and a second stage sun gear and a third stage sun gear. All of these gears are different and require different reference characters. There are so many errors in these drawings that it is impossible to mention all of them. These drawings are completely unacceptable and . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third planetary gearset directly driving a generator of claim 16, the generator of claim 18 with the recited pole pairs, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Reference character 15 points to a shaft yet it is described as an axis in the specification. Which is it? This is but one of numerous errors in the drawings that must be corrected. 
	This application will go abandoned unless applicant revises the drawings and specification to comply with U.S. patent law, as outlined above. 
Election of Species
This application discloses and claims several patentably distinct species. However, since a serious increase in search burden cannot be demonstrated by the examiner, then all claims have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bearing attached to a wall of the housing for both the first and the third planetary carrier, does not reasonably provide enablement for a bearing attached to a wall of the housing for only one or the other of the first and the third planetary carrier.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The term “A and/or B” recites three embodiments: “A and B”, “A” and “B”. Applicant only has support in his specification for “A and B”. There is no discussion of “A” alone without “B” nor “B” alone without “A”. 
Applicant does have support for “and/or” in claim 21, since the specification is clear that the ratios can be alternative or together. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured (to or for)” in claims 15, 16, 18, 23, 25, and 26.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15- is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012205248 A1 in view of WO 2019/242976 A1 and “Wind Turbine Power, Energy, and Torque”.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Regarding claims 15, and 25-27, DE ‘248 shows an identical gear and generator arrangement to applicants in figure 3. The wind turbine rotor 8, 9 is connected to the input shaft 11, there are three planetary gear sets 14 with ring gears 17 fixed to the housing, and a spur gear stage 15 for driving generator 3. As per normal practice for wind turbines, a nacelle 6 is provided. DE ‘248 is silent on the number of planet gears in each gear set, as well as specifying the input torque. 

	The article “Wind Turbine Power, Energy, and Torque” discusses the power output of wind turbine rotors. Since the power output of rotors are old and well-known, and because they are based on the design of the rotor, and because sizing the gearing for a particular torque is required by the engineer in order to prevent failure, then it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to perform the necessary calculations in order to come up with the required dimensions and materials for the gears, shafts and bearings. There is absolutely nothing inventive about sizing the gearing for the load. 
Regarding claim 16, see figure 2 of DE ‘248.
Regarding claim 17, see figure 3 of DE ‘248.

Regarding claim 19, as noted above with regard to the rejection of claim 15, one of ordinary skill in this art at the time the application was effectively filed would know that specifying the number of planet gears is not only required for a reliable transmission but would have been obvious to pick at least four such gears since it would have been a mere use of a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 20, again, one of ordinary skill in this art at the time the application was filed would know that making the third gear stage have at least three planet gears would have been an obvious choice based on required design considerations and it would have been a mere use of a known technique to improve similar devices (methods, or products) in the same way.  
Regarding claim 21, it would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to make the gear ratios of the planetary gear stages any desired value, including a first stage ratio of 2.5-4.4 and a second stage ratio of 2.5-6. The term “fixed carrier train ratios” is not a standard term of art but was interpreted by the examiner to mean “planetary gear stage ratio”. Further, applicant states in [0011] that an overall ratio for the complete gear box can be 50-350 (the as a ratio for clarity). DE ‘248 shows that his gearbox has an overall ratio of 1:200 to 1:1,000 (see the translation, Description), thus overlapping applicant’s recited range, which further means that the individual stages of DE ‘248 must have ratios in the ballpark of what is recited in the claim. Thus, it would have been a mere use of a known technique to improve similar devices (methods, or products) in the same way to make the individual stages of DE ‘248 in the ranges recited in the claim. Further, there would not be any unexpected results or would it require undue experimentation to make the gear ratios anything practical as desired. 
Regarding claim 22, DE ‘248 shows a second stage planetary gear set carrier rotationally connected to the sun gear 19 of the first planetary gear set. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012205248 A1 in view of WO 2019/242976 A1 and “Wind Turbine Power, Energy, and Torque” as applied to claim15 above, and further in view of Li et al. ‘363.
Regarding claim 23, all gearboxes have housings. All gearboxes have bearings to support the shafts and other rotary parts. Placing bearings in particular places in the gearbox is a standard design procedure for even a simple-minded ordinary engineer. There is absolutely nothing unique about the placement of the bearings in applicant’s claim. 
DE ‘248 is silent on the arrangement of bearings in his gearbox. 
Li ‘363 shows (see the marked-up drawing attached hereto) a roller bearing 50 in a front wall 52 of the housing for supporting the carrier of the first planetary gearing, and 
It would have been obvious to one of ordinary skill in this art to use this teaching in DE ‘248 since it does not show any bearings at all and thus it’s entirely up to the designer as to where to place them. It would have been merely the combining of prior art elements according to known techniques to achieve a predictable result to place the bearings anywhere in the drivetrain, as desired. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012205248 A1 in view of WO 2019/242976 A1 and “Wind Turbine Power, Energy, and Torque” as applied to claim 17 above, and further in view of EP 1895158 A2.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	DE ‘248 does not show a regulating motor for his gearbox. 
	EP ‘158 shows M/G 22 connected to planetary differential 14 for regulating the speed of the output shaft 16 in order to maintain synchronous speed for the generator 17. This is an old and well-known technique for improving wind turbine performance. 
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify DE ‘248 to have a speed regulating motor as taught by EP ‘158 because it would have been a mere use of a known technique to improve similar devices (methods, or products) in the same way because such a 
Prior Art Discussed
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The Written Opinion of the ISA filed 23 December 2020 has been considered by 

the examiner.

	The references cited by applicant in his Information Disclosure Statement(s) filed 23 December 2020 have been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, February 25, 2022